Case: 1:17-cv-00783-WOB-KLL Doc #: 33 Filed: 04/15/19 Page: 1 of 2 PAGEID #: 229




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

S&S HOLDCO, INC.,                               : Case No. 1:17-cv-00783
                                                :
                                Plaintiff,      : Judge William O. Bertelsman
                                                :
v.                                              :
                                                : ORDER OF SUBSTITUTION
THREE RIVERS PROVIDER                           :
NETWORK, INC.,                                  :
                                                :
                               Defendant.       :
                                                :

        Pursuant to the stipulation of the parties (doc. 32) the Court hereby orders as follows:

     1. S&S Holdco, Inc. (“Holdco”), is substituted in place of S&S Healthcare Strategies, Ltd.

        (“Healthcare) as the party plaintiff and counterclaim defendant, and the case caption on

        all future filings shall be amended accordingly. See Fed. R. Civ. P. 25(a)(1).

     2. Notwithstanding the substitution, Healthcare shall remain subject to and obligated by all

        federal and local rules of civil procedure regarding discovery as if Healthcare had

        remained a party to this litigation, including but not limited to Civil Rules 26 through 37.

        Healthcare shall also remain subject to the jurisdiction and rulings of the Court regarding

        discovery directed to Healthcare, as if Healthcare had remained a party to this litigation.

     3. Notwithstanding the substitution, both Healthcare and Holdco will be named on any jury

        verdict forms as counterclaim defendants and/or responsible parties with respect to Three

        Rivers Provider Network, Inc.’s, counterclaims.

     4. Following waiver or exhaustion of any appeal rights and any rights of setoff, Holdco and

        Healthcare shall be jointly and severally liable for any final judgment obtained by Three

        Rivers Provider Network, Inc., arising out of claims asserted in this case.




                                                  1
Case: 1:17-cv-00783-WOB-KLL Doc #: 33 Filed: 04/15/19 Page: 2 of 2 PAGEID #: 230




     SO ORDERED.




                                    United States District Judge




                                       2
